                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ADC LTD NM, INC.,

             Plaintiff,

v.                                                         CV No. 18-862 JB/CG

JAMIS SOFTWARE CORPORATION

             Defendant.

                  ORDER VACATING SETTLEMENT CONFERENCE

       THIS MATTER is before the Court upon counsel’s failure to comply with the

Court’s Order Setting Telephonic Status Conference and Settlement Conference, (Doc.

33).

       IT IS HEREBY ORDERED that the settlement conference scheduled for Friday,

November 15, 2019, at 10:00 a.m., in the United States Historic Courthouse in

Albuquerque, New Mexico, is hereby VACATED.

       IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
